Citation Nr: 0906316	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-40 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of urinary 
bladder cancer due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse; J.K.; J.L.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The Veteran testified before 
a Decision Review Officer (DRO) in February 2007; a 
transcript of that hearing is associated with the claims 
folder.  The Veteran also requested a personal hearing before 
the Board on his December 2005 substantive appeal; however, 
he withdrew such request by letter dated in September 2007.  
38 C.F.R. § 20.702(e) (2008).


FINDINGS OF FACT

The competent evidence fails to demonstrate that urinary 
bladder cancer manifested during service or that such 
disorder is related to the Veteran's military service, to 
include exposure to Agent Orange.


CONCLUSION OF LAW

Residuals of urinary bladder cancer were not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
Veteran in January 2005 and January 2006 expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in January 2005, January 2006, and March 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the January 2005 
and January 2006 letters advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein.  These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The aforementioned March 2006 letter provided this 
notice to the Veteran.  

The January 2005 letter was sent to the Veteran prior to the 
April 2005 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice in accordance with Dingess, however, was sent after 
the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
March 2007, June 2007, and August 2007 supplemental 
statements of the case were provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and obtaining additional medical evidence when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  In this 
regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant 
private treatment records.  Records associated with the 
Veteran's Social Security disability claim are also of 
record.  The Veteran testified at the February 2007 DRO 
hearing that he did not receive any treatment for his claimed 
disorder at a VA facility.  No additional relevant, 
outstanding records have been identified that need to be 
obtained before deciding his claim.  Finally, a medical 
opinion was obtained from a urologist in the Veterans Health 
Administration (VHA) in January 2009 in accordance with the 
provisions of 38 C.F.R. § 20.901 (2008).  The Veteran and his 
representative were provided with a copy of this VHA opinion 
as well as an opportunity to respond with additional evidence 
and argument.  The Veteran's accredited representative 
responded in February 2009 that no additional argument or 
evidence would be submitted.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran asserts that he is entitled to service connection 
for residuals of urinary bladder cancer as such cancer is a 
result of exposure to significant amounts of Agent Orange 
while serving in Vietnam.  VA law and regulations provide 
that if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See also 38 C.F.R. § 3.309(e) (2008).  A veteran 
who served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  

In the present case, the Veteran's service treatment records 
reflect that he served in the Republic of Vietnam.  As for 
his assertion that he was exposed to significant amounts of 
Agent Orange, the Veteran submitted an Associated Press 
article dated June 15, 2007, which discusses Agent Orange 
"hot spots" in Vietnam.  The list includes the former Phu 
Cat Air Base in Binh Dinh province; the Veteran's service 
treatment records show that he served at this Air Base from 
at least October 1967 to March 1968.  

Although the above evidence entitles the Veteran to a 
presumption of herbicide exposure, presumptive service 
connection is not warranted for the Veteran's claim of 
entitlement to service connection for residuals of urinary 
bladder cancer as this type of cancer is not one of the 
diseases listed in 38 C.F.R. § 3.309(e) that qualifies for 
presumptive service connection.  See also 38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.307(a)(6) (2008).  The Board's 
inquiry, however, does not end here.  The United States Court 
of Appeals for the Federal Circuit has held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  As 
such, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the present case, medical records associated with the 
claims file show that the Veteran presented for evaluation of 
gross hematuria with the passage of clots in early September 
2004; he indicated that his symptoms started two months 
earlier.  On October 7, 2004, the Veteran underwent cytoscopy 
and transurethral resection of a bladder tumor.  The surgical 
pathology report shows that invasive papillary urethelial 
carcinoma, Ash grade 3/4, was found in the Veteran's bladder 
and prostate.  In late October 2004, the Veteran underwent a 
radical cystoprostatectomy.  

In support of his claim, the Veteran submitted a May 2005 
letter from urology surgeon, A.M. Grimaldi, D.O., F.A.C.O.S, 
which states that, "[t]ransitional cell carcinoma of the 
urinary bladder is often due to exposure to aromatic amines, 
which are found in several chemical agents.  [The Veteran] 
experienced extensive exposure to Agent Orange during his 
tour of duty in Vietnam, and this may have been the etiology 
for his transitional cell carcinoma of the urinary bladder."  
Another letter from Dr. Grimaldi was submitted in February 
2007 in which Dr. Grimaldi opines that "it is as likely as 
not that [the Veteran's] transitional cell carcinoma of the 
urinary bladder is a result of Agent Orange exposure while in 
Vietnam."

In addition to Dr. Grimaldi's private medical opinions, the 
Veteran has also submitted a number of medical articles 
written, in part, by L.T. Glickman, V.M.D., Dr.P.H., which 
discuss an increased risk of transitional cell carcinoma of 
the urinary bladder in Scottish Terriers exposed to 
herbicides found in lawn care products.  The April 15, 2004, 
article also contains a short discussion of recent meta-
analysis regarding humans genotypes and increased risk for 
bladder cancer.  See L.T. Glickman, et. al., Herbicide 
Exposure and the Risk of Transitional Cell Carcinoma of the 
Urinary Bladder in Scottish Terriers, 224 J. of the Am. 
Veterinary Med. Ass'n 1290, 1295-96 n.8, (2004).  

In light of the fact that Dr. Grimaldi failed to provide any 
reason(s) for his positive nexus opinion, the Board requested 
a VHA opinion from a urologist in December 2008 as to the 
likelihood that the Veteran's bladder cancer is related to 
in-service Agent Orange exposure.  The Board requested that 
the urologist review the entire claims file, with particular 
attention paid to the private opinions provided by Dr. 
Grimaldi, the April 2004 article by Dr. Glickman, and the 
Associated Press article indicating that the Veteran was 
located in an Agent Orange "hot spot" during service.  

The January 2009 VHA opinion reflects that the entire claims 
file was reviewed by a Staff Urologist at the North Chicago 
VA Medical Center.  Following his review of the claims file, 
the VHA urologist concluded that it is unlikely that the 
Veteran's bladder cancer is related to Agent Orange exposure.  
Rather, based on his review of the Veteran's entire medical 
and social history, it was the urologist's professional 
opinion that tobacco use is the cause of the Veteran's 
bladder cancer, and not Agent Orange as the Veteran alleges.

According to the VHA urologist, his opinion is supported by 
evidence that the Veteran has a history of forty-plus years 
of smoking approximately four packs of cigarettes per day.  
He noted that there is "strong and overwhelming evidence of 
the causal effects of cigarette use and bladder cancer;" 
supporting literature is attached to the January 2009 opinion 
(and this literature was provided to the Veteran and his 
accredited representative for review).  Moreover, the 
urologist indicated that despite the Veteran ceasing smoking 
in 2000, "[i]t takes anywhere from twenty to forty years of 
absentice [sic] from smoking before a smoker's cancer risk 
decreases to the same level of bladder cancer incident as a 
person who never smoked."  In failing to find any increased 
risk of bladder cancer from Agent Orange exposure, the VHA 
urologist noted that a 2000 report from the Institute of 
Medicine (IOM) specifically stated that there is 
"insufficient/inadequate evidence to determine whether an 
association exists between Agent Orange and bladder cancer."

With regards to the above evidence, the Board finds that 
service connection may not be awarded on the basis of Dr. 
Grimaldi's May 2005 and February 2007 opinions.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence).  Although Dr. Grimaldi indicates that it is 
his professional opinion that the Veteran's urinary bladder 
cancer is due to herbicide exposure during service, it is not 
clear what, if any, evidence this opinion is based upon.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical 
opinion must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions); see 
also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the 
Board is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of a veteran's disorder).  
Conversely, the January 2009 VHA opinion cites the fact that 
there is "strong and overwhelming evidence of the causal 
effects of cigarette use and bladder cancer."  Similarly, 
the opining urologist explained why, based on a 2000 IOM 
report, there is no indication that Agent Orange exposure 
poses an increased risk of bladder cancer.  Under these 
circumstances, the Board finds that greater probative weight 
is to be accorded to the findings of the January 2009 VHA 
opinion than the opinions of Dr. Grimaldi.  See Nieves-
Rodriguez v. Peake, No. 06-0312 (U.S. Vet. App. Dec. 1, 2008) 
(the relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

The Board also concludes that the January 2009 VHA opinion 
carries significantly more probative value than the medical 
literature submitted by the Veteran in support of his claim.  
In this regard, the supporting literature, and in particular 
Dr. Glickman's April 2004 article, focuses on a higher 
incidence of bladder cancer in Scottish Terriers, and not 
humans.  Moreover, as evidenced by a May 5, 2006, e-mail from 
Dr. Glickman to the Veteran, his findings and research are 
based on an assumption of no other risk factors "such as 
smoking or exposure to aniline dyes at work."  As discussed 
above, the Veteran has a history of smoking.  Finally, none 
of the literature submitted by the Veteran specifically 
provides an opinion as to whether a relationship exists 
between the Veteran's urinary bladder cancer and in-service 
Agent Orange exposure.  Therefore, the Board concludes that 
such evidence is of limited probative value.  See Beausoleil 
v. Brown, 8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient).

The Board acknowledges the Veteran's own lay assertions that 
his urinary bladder cancer is a result of in-service Agent 
Orange exposure.  It has also considered the Veteran's 
accredited representative's contentions at the February 2007 
DRO hearing that the Veteran has a genetic predisposition 
which makes him more susceptible to developing bladder cancer 
when exposed to herbicides.  See Hearing Transcript, pp. 2-3.  
Unfortunately, there is nothing of record to indicate that 
either the Veteran, his representative, or any other lay 
person that has submitted statements/testimony in support of 
the Veteran's claim, has the medical expertise to provide 
such opinion(s).  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered these lay 
assertions, Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) 
(Board must address lay evidence of record), they do not 
outweigh the probative medical evidence of record, which 
demonstrates that the Veteran's urinary bladder cancer is not 
related to his active duty service.  A competent medical 
expert has provided this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Finally, the Board observes that the January 2009 VHA opinion 
indicates that the likely etiology of the Veteran's urinary 
bladder cancer is tobacco use.  Although the Veteran has not 
asserted a theory of service connection based on in-service 
tobacco use, the Board has considered whether service 
connection might be warranted under such a theory.  The 
present record does not identify when the Veteran first began 
smoking, nor does it discuss whether he smoked during 
service.  However, even if there was competent evidence of 
in-service tobacco use, the Board notes that service 
connection for urinary bladder cancer as either directly due 
to in-service tobacco use or proximately due to nicotine 
dependence acquired during service is barred as a matter of 
law.  Applicable VA law and regulations prohibit service 
connection for any disability resulting from injury or 
disease attributable to the use of tobacco products for any 
claims filed on or after June 9, 1998.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2008).  The Veteran's claim 
was not filed until November 2004.  Thus, the law prohibits 
service connection for urinary bladder cancer based upon a 
theory that such cancer is in some way related to the use of 
tobacco products during service.  Id.  

As for any remaining evidence addressing whether the 
Veteran's urinary bladder cancer is related to service, the 
Board finds the more than thirty year lapse in time between 
the Veteran's active duty service and his diagnosis of 
urinary bladder cancer weighs against his claim that this 
disorder is otherwise related to service.  The Board may, and 
will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
Veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Thus, with consideration of the above, the Board finds that 
the preponderance of the evidence fails to demonstrate that 
the Veteran's urinary bladder cancer is due to his active 
duty service, including any exposure to Agent Orange while 
serving in Vietnam.  Under these circumstances, service 
connection for this disorder is not warranted.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of urinary 
bladder cancer due to herbicide (Agent Orange) exposure is 
denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


